

Exhibit 10.1
a2017417sfdoresellera_image1.jpg [a2017417sfdoresellera_image1.jpg]


AMENDMENT NUMBER ONE TO SALESFORCE.COM, INC. RESELLER AGREEMENT


SIGNATURE PAGE


Reseller Full Legal Name
Salesforce.org, a non-profit public benefit corporation
Reseller Address
50 Fremont Street, Suite 300
San Francisco, California 94105



This Amendment Number One (this “Amendment”) is made and entered into between
salesforce.com, inc., a Delaware corporation having its principal place of
business at The Landmark @ One Market, Suite 300, San Francisco, California
94105 USA (“SFDC” or “Salesforce”) and the Reseller named above and amends that
certain salesforce.com, inc. Reseller Agreement between SFDC and Reseller dated
as of August 1, 2015 (together with all prior amendments, the “Agreement” as
used herein). This Amendment is effective as of the later of the dates beneath
the Parties’ signatures below (“Amendment Effective Date”). Capitalized terms
not defined herein shall have the meanings given to them in the Agreement.
The Parties, by their respective authorized signatories, have duly executed this
Amendment as of the Amendment Effective Date.


SFDC        Reseller
By: /s/ Mark Hawkins        By: /s/ Shanti Ariker    
Name: Mark Hawkins        Name: Shanti Ariker    
Title: Chief Financial Officer & Executive Vice President    Title: SVP, General
Counsel    
Date: April 19, 2017        Date: April 19, 2017    








Salesforce Confidential

--------------------------------------------------------------------------------

Page 1 of 1

--------------------------------------------------------------------------------






Recitals
WHEREAS, SFDC and Reseller desire to amend certain terms of the Agreement.


NOW, THEREFORE, in consideration of the mutual promises set forth herein and in
the Agreement, and for other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the Parties hereby agree as
follows:
Amendment Terms & Conditions
1.     Exhibit A (Pass-Through Terms) is hereby deleted in its entirety and
replaced with Exhibit A-1, Exhibit A-2 and Exhibit A-3 (Pass-Through Terms)
attached hereto. Reseller will utilize the Pass-Through Terms in Exhibit A-1 for
transactions in the Americas and will utilize Exhibit A-2 for transactions in
Europe, the Middle East and Africa (“EMEA”).


2.     Section 7 (“Intentionally Left Blank”) is hereby deleted in its entirety
and replaced with the following:
  
“7.    Customer Data Obligations. Reseller will maintain appropriate safeguards
for the protection of the security, confidentiality and integrity of Customer
Data processed by the Reseller. In the event the Reseller transmits Customer
Data outside SFDC’s systems, Reseller will notify Customer(s) prior to such
transmission that their Customer Data will be transmitted outside SFDC’s system
and to that extent SFDC is not responsible for the privacy, security or
integrity of that Customer Data. Reseller (and its contractors) shall not
access, use, modify or disclose Customer Data except (a) to provide the Services
and prevent or address service or technical problems, (b) as compelled by law in
accordance with Section 12 “Confidentiality,” subparagraph (c) “Compelled
Disclosure” below, or (c) as expressly permitted in writing by Customer.”




3.
Section 12 (“Confidentiality”) Subsection 12(d) (“Customer Data Obligations”) is
hereby deleted in its entirety.



4.
Exhibit F is hereby deleted in its entirety and replaced with Exhibit F (Data
Processing Addendum) set forth at https://sfdc.co/cnccJr and incorporated herein
by reference (or such successor URL as may be published by SFDC from time to
time).



5.
Effect of Amendment. Subject to the above modifications, the Agreement remains
in full force and effect.



6.
Entire Agreement. The terms and conditions herein contained constitute the
entire agreement between the Parties with respect to the subject matter of this
Amendment and supersede any previous and contemporaneous agreements and
understandings, whether oral or written, between the Parties hereto with respect
to the subject matter hereof.



7.
Counterparts. This Amendment may be executed in one or more counterparts,
including facsimiles or scanned copies sent via email or otherwise, each of
which will be deemed to be a duplicate original, but all of which, taken
together, will be deemed to constitute a single instrument.









Salesforce Confidential

--------------------------------------------------------------------------------

Page 2 of 2

--------------------------------------------------------------------------------






Exhibit A-1


AMERICAS PASS-THROUGH TERMS


PREAMBLE
These Pass-Through Terms consist of the sections marked Preamble, Definitions
and Applicable Terms. These Pass-Through Terms apply only between Salesforce’s
Reseller and its Customer with respect to Services ordered by Customer from such
Reseller.
salesforce.com, inc. is not a party to these Pass-Through Terms, which apply
solely between Reseller and Customer, and Customer has no right to enforce or
bring any claim against salesforce.com, inc. with respect to these Pass-Through
Terms. However, salesforce.com, inc. is a third party beneficiary to these
Pass-Through Terms and shall have the benefit of and right to enforce these
Pass-Through Terms between Customer and Reseller.


DEFINITIONS


“Affiliate” means any entity that directly or indirectly Controls, is Controlled
by, or is under common Control with Salesforce.org. For avoidance of doubt,
Salesforce.org and SFDC are not Affiliates.
“Agreement” means this Master Subscription Agreement and any exhibits, schedules
and addenda hereto.
“Associate,” means any entity that is under common governance or Control with,
or that governs or Controls, or is governed or Controlled by, the party signing
this Agreement as the Customer, and that meets the Eligibility Criteria stated
in Exhibit A attached to this Agreement.
“Beta Services” means SFDC services or functionality that may be made available
to Customer to try at its option at no additional charge which is clearly
designated as beta, pilot, limited release, developer preview, non-production,
evaluation, or by a similar description.
“Content” means information obtained by SFDC from publicly available sources or
its third party content providers and made available to Customer through the
Services, Beta Services, or pursuant to an Order Form, as more fully described
in the Documentation.
“Control,” for purposes of the definitions of Affiliate and Associate, means
direct or indirect ownership or control of more than 50% of the voting interests
of the subject entity.
“Customer” means the customer named above together with its Associates which
have signed Order Forms. For the avoidance of doubt, an Associate can only sign
an Order Form and become a Customer if it meets the Eligibility Criteria set
forth in Exhibit A hereto.
“Customer Data” means electronic data and information submitted by or for
Customer to the Services, excluding Content and Non-SFDC Applications.
“Documentation” means the applicable Service’s Trust and Compliance
documentation, and its usage guides and policies, as updated from time to time,
accessible via help.salesforce.com or login to the applicable Service.
“Eligibility Criteria” means the eligibility criteria set forth in Exhibit A to
this Agreement.
“Malicious Code” means code, files, scripts, agents or programs intended to do
harm, including, for example, viruses, worms, time bombs and Trojan horses.
“Marketplace” means an online directory, catalog or marketplace of applications
that interoperate with the Services, including, for example, the AppExchange
located at http://www.salesforce.com/appexchange, ExactTarget’s HubExchange
located at https://hubexchange.exacttarget.com/, or the Heroku add-ons catalog
located at https://addons.heroku.com/, and any successor websites.
“Non-SFDC Application” means a Web-based, mobile, offline or other software
application functionality that is provided by Customer or a third party and
interoperates with a Service, including, for example, an application that




Salesforce Confidential

--------------------------------------------------------------------------------

Page 3 of 3

--------------------------------------------------------------------------------




is developed by or for Customer, is listed on a Marketplace, is identified as
Salesforce Labs or by a similar designation, or is an open source software
product including e.g. the technologies commonly referred to as Non Profit
Success Pack (“NPSP”) and Higher Education Data Architecture (“HEDA”) and that
are subject to the terms stated during the installation process and/or located
on the landing page during their use.
“No Charge Services” means the ten (10) User subscriptions for certain Services
offered in Salesforce.org's sole discretion to organizations that meet the
Eligibility Criteria at no charge and ordered by the Customer using
Salesforce.org’s standard processes. These are sometimes referred to as “P-10s.”
“Order Form” means an ordering document or online order specifying the Services
to be provided hereunder that is entered into between Customer or any of its
Associates, and Salesforce.org, including any addenda and supplements thereto.
By entering into an Order Form hereunder, an Associate agrees to be bound by the
terms of this Agreement as if it were an original party hereto.
“SFDC Affiliate” means any entity that directly or indirectly Controls, is
Controlled by, or is under common Control with Salesforce.com. For the avoidance
of doubt, Salesforce.org and SFDC are not SFDC Affiliates.
“Services” means the products and services that are ordered by Customer under an
Order Form and made available online by SFDC, including associated SFDC offline
or mobile components, as described in the Documentation. “Services” exclude
Content and Non-SFDC Applications.
“User” means (subject to compliance with Section 3.4(b) of this Agreement) an
individual who is authorized by Customer to use a Service, for whom Customer has
purchased a subscription (or in the case of any Services provided by
Salesforce.org without charge, for whom a Service has been provisioned), and to
whom Customer (or, when applicable, SFDC or Salesforce.org at Customer’s
request) has supplied a user identification and password (for Services utilizing
authentication). Users may include, for example, employees, consultants,
contractors and agents of Customer, and third parties with which Customer
transacts business such as students, teachers and volunteers.


APPLICABLE TERMS


1.
SALESFORCE.ORG RESPONSIBILITIES

1.1
No Charge Services. Except where a different initial term is stated in the
applicable Order Form, Salesforce.org shall cause SFDC to provide No Charge
Services to Customer for an initial term of twelve (12) months. Following the
initial term, No Charge Services shall be eligible for renewal on a yearly basis
under the same terms and conditions, provided the program continues to exist.
Notwithstanding the foregoing or anything to the contrary herein, Salesforce.org
offers No Charge Services at its sole discretion and may terminate such No
Charge Services at any time upon written notice (typically 30 days where
practicable to do so).

1.2
Provision of Services. Salesforce.org shall cause SFDC to (a) make the Services
and Content available to Customer pursuant to this Agreement and the applicable
Order Forms, (b) provide applicable SFDC standard support for the Services to
Customer at no additional charge, and/or upgraded support if purchased, (c) use
commercially reasonable efforts to make the online Services available 24 hours a
day, 7 days a week, except for: (i) planned downtime (of which SFDC shall give
advance electronic notice as provided in the Documentation), or (ii) any
unavailability caused by circumstances beyond SFDC’s reasonable control,
including, for example, an act of God, act of government, flood, fire,
earthquake, civil unrest, act of terror, strike or other labor problem (other
than one involving SFDC employees), Internet service provider failure or delay,
Non-SFDC Application, or denial of service attack, and (d) provide the Services
in accordance with laws and government regulations applicable to SFDC’s
provision of its Services to its customers generally (i.e., without regard for
Customer’s particular use of the Services), and subject to Customer’s use of the
Services in accordance with this Agreement, the Documentation and the applicable
Order Form.

1.3
Protection of Customer Data. Salesforce.org shall cause SFDC to, maintain
administrative, physical, and technical safeguards for protection of the
security, confidentiality, and integrity of Customer Data, as described in the
Documentation. Those safeguards shall include, but shall not be limited to,
measures for preventing access, use, modification or disclosure of Customer Data
by Salesforce.org or its subcontractors or SFDC personnel, except (a) to provide
the Services and prevent or address service or technical problems, (b) as
compelled by law in accordance with the “Confidentiality: Compelled Disclosure”
section below, or (c) as expressly permitted in writing by Customer.
Salesforce.org will also maintain appropriate safeguards for Customer Data that
Salesforce.org





Salesforce Confidential

--------------------------------------------------------------------------------

Page 4 of 4

--------------------------------------------------------------------------------




processes. Salesforce.org will give advance notification to Customer in the
event that Salesforce.org transmits Customer Data outside of SFDC’s system, and
where in the event of such transmission, SFDC is not responsible for the
privacy, security or integrity of such transmitted Customer Data.
Where Customer’s use of the Services includes the processing of personal data
(as described in the Data Processing Addendum (defined below) within the
European Economic Area (EEA), except in respect of any usage during a free
trial, the terms of the data processing addendum at
http://info.salesforcefoundation.org/l/30282/2015-10-16/5r2jjl/30282/130279/SFDO_Reseller_Data_Processing_Addendum_Standard_Contractual_Clauses.pdf
(“Data Processing Addendum”) are hereby incorporated by reference and shall
apply to the extent Customer Data includes Personal Data, as defined in the Data
Processing Addendum. For the purposes of the Standard Contractual Clauses,
Customer is the data exporter, and Customer's execution of this Agreement shall
be treated as its execution of the Standard Contractual Clauses and any
associated appendix.
1.4
Personnel. Salesforce.org shall cause SFDC to be responsible for the performance
of SFDC’s personnel (including its employees and subcontractors) and their
compliance with the applicable obligations under this Agreement, except as
otherwise specified in this Agreement. Salesforce.org shall be responsible for
the performance of its personnel and their compliance with this Agreement.

1.5
Beta Services. From time to time, SFDC may make Beta Services available to
Customer at no charge. Customer may choose to try such Beta Services or not in
its sole discretion. Beta Services are intended for evaluation purposes and not
for production use, are not supported, and may be subject to additional terms.
Beta Services are not considered “Services” under this Agreement, however, all
restrictions, SFDC reservation of rights and Customer obligations concerning the
Services, and use of any related Non-SFDC Applications and Content, shall apply
equally to Customer’s use of Beta Services. Unless otherwise stated, any Beta
Services trial period will expire upon the earlier of one year from the trial
start date or the date that a version of the Beta Services becomes generally
available without the applicable Beta Services designation. SFDC may discontinue
Beta Services at any time in its sole discretion and may never make them
generally available. Neither SFDC nor Salesforce.org will have any liability for
any harm or damage arising out of or in connection with a Beta Service.

2.
USE OF SERVICES AND CONTENT

2.1
Subscriptions. Unless otherwise provided in the applicable Order Form or
Documentation, (a) Services and access to Content are purchased as
subscriptions, (b) subscriptions may be added during a subscription term at the
same pricing as the underlying subscription pricing, prorated for the portion of
that subscription term remaining at the time the subscriptions are added, and
(c) any added subscriptions will terminate on the same date as the underlying
subscriptions.

2.2
Usage Limits. Services and Content are subject to usage limits specified in
Order Forms and Documentation. Unless otherwise specified, (a) a quantity in an
Order Form refers to Users, and the Service or Content may not be accessed by
more than that number of Users, (b) a User’s password may not be shared with any
other individual, and (c) except as set forth in an Order Form, a User
identification may only be reassigned to a new individual replacing one who will
no longer use the Service or Content. If Customer exceeds a contractual usage
limit, Salesforce.org may work with Customer to seek to reduce Customer’s usage
so that it conforms to that limit. If, Customer is unable or unwilling to abide
by a contractual usage limit, Customer shall execute an Order Form for
additional quantities of the applicable Services or Content promptly upon
Salesforce.org’s request, and/or pay any invoice for excess usage in accordance
with the “Invoicing and Payment” section below.

2.3
Customer Responsibilities. Customer shall (a) be responsible for Users’
compliance with this Agreement, Documentation and Order Forms, (b) be
responsible for the quality and legality of Customer Data and the means by which
Customer acquired Customer Data, (c) use commercially reasonable efforts to
prevent unauthorized access to or use of Services and Content, and notify
Salesforce.org promptly of any such unauthorized access or use, (d) use Services
and Content only in accordance with this Agreement, Documentation, Order Forms,
and applicable laws and government regulations, (e) comply with terms of service
of any Non-SFDC Applications with which Customer uses Services or Content, and
(f) satisfy the Eligibility Criteria set forth in Exhibit A hereto throughout
the term of the Agreement. Customer shall promptly notify Salesforce.org if at
any time it fails to satisfy any such criteria.





Salesforce Confidential

--------------------------------------------------------------------------------

Page 5 of 5

--------------------------------------------------------------------------------




2.4
Usage restrictions. Customer shall not (a) make any Service or Content available
to, or use any Service or Content for the benefit of, anyone other than Customer
or Users, unless expressly stated otherwise in an Order Form or the
Documentation, (b) sell, resell, license, sublicense, distribute, make
available, rent or lease any Service or Content, or include any Service or
Content in a service bureau or outsourcing offering, (c) use a Service or
Non-SFDC Application to store or transmit infringing, libelous, or otherwise
unlawful or tortious material, or to store or transmit material in violation of
third-party privacy rights, (d) use a Service or Non-SFDC Application to store
or transmit Malicious Code, (e) interfere with or disrupt the integrity or
performance of any Service or third-party data contained therein, (f) attempt to
gain unauthorized access to any Service or Content or its related systems or
networks, (g) permit direct or indirect access to or use of any Service or
Content in a way that circumvents a contractual usage limit, or use any of the
Services to access or use any of SFDC’s or Salesforce.org’s intellectual
property except as permitted under this Agreement, an Order Form, or the
Documentation, (h) copy a Service or any part, feature, function or user
interface thereof, (i) copy Content except as permitted herein or in an Order
Form or the Documentation, (j) frame or mirror any part of any Service or
Content, other than framing on Customer's own intranets or otherwise for its own
internal business purposes or as permitted in the Documentation, (k) access any
Service or Content in order to build a competitive product or service or to
benchmark with a non-SFDC product or service, or (l) reverse engineer any
Service (to the extent such restriction is permitted by law). Customer’s or a
User’s intentional violation of the foregoing, or any use of the Services in
breach of this Agreement, Documentation or Order Forms, by Customer or Users
that in Salesforce.org’s or as applicable, SFDC’s, judgment imminently threatens
the security, integrity or availability of SFDC’s services, may result in
Salesforce.org’s or as applicable, SFDC’s, immediate suspension of the Services.
Salesforce.org will use commercially reasonable efforts under the circumstances
to provide Customer with an opportunity to remedy such violation or threat prior
to any such suspension.

2.5
External-Facing Services. If Customer subscribes to a Service for sending
electronic messages or for the creation and hosting of, or for posting content
on, external-facing websites, such use is subject to SFDC’s External-Facing
Services Policy at http://www.salesforce.com/company/legal/agreements.jsp, as
may be applicable to a Service, and Customer is solely responsible for complying
with applicable law in its use of any cookies or other tracking technologies.

2.6
Removal of Content and Non-SFDC Applications. If SFDC is required by any third
party rights holder to remove Content, or receives information that Content
provided to Customer may violate applicable law or third-party rights, SFDC may,
or Salesforce.org may ask SFDC to, discontinue Customer’s access to such Content
through the Services, and/or may so notify Customer that it must discontinue all
use of such Content, and to the extent not prohibited by law, Customer will do
so, and promptly remove such Content from its systems. If SFDC or Salesforce.org
receives information that a Non-SFDC Application used with a Service by Customer
may violate SFDC’s External-Facing Services Policy or applicable law or
third-party rights, SFDC may, or Salesforce.org may ask SFDC to, so notify
Customer and in such event Customer shall promptly disable such Non-SFDC
Application or modify the Non-SFDC Application to resolve the potential
violation. If Customer does not take required action in accordance with the
above, SFDC may, or Salesforce.org may cause SFDC to, disable the applicable
Content, Service and/or Non-SFDC Application until the potential violation is
resolved. If requested by SFDC, Customer shall confirm such deletion and
discontinuance of use in writing and Salesforce.org and/or SFDC shall be
authorized to provide a copy of such confirmation to any such third party
claimant or governmental authority, as applicable.

3.
NON-SFDC PROVIDERS

3.1
Acquisition of Non-SFDC Products and Services. Salesforce.org, SFDC or third
parties may make available (for example, through a Marketplace or otherwise)
third-party products or services, including, for example, Non-SFDC Applications
and implementation and other consulting services. Any acquisition by Customer of
such products or services, and any exchange of data between Customer and any
non-SFDC provider, product or service is solely between Customer and the
applicable non-SFDC provider. Salesforce.org and SFDC do not warrant or support
Non-SFDC Applications or other non-SFDC products or services, whether or not
they are designated by SFDC as “certified” or otherwise, unless expressly
provided otherwise in an Order Form.

3.2
Non-SFDC Applications and Customer Data. If Customer chooses to use a Non-SFDC
Application with a Service, Customer grants Salesforce.org permission, and
grants SFDC permission to allow the Non-SFDC Application and its provider to
access Customer Data as required for the interoperation of that Non-SFDC
Application with the Service. Neither Salesforce.org nor its Affiliates, nor
SFDC nor SFDC Affiliates shall be responsible for any





Salesforce Confidential

--------------------------------------------------------------------------------

Page 6 of 6

--------------------------------------------------------------------------------




disclosure, modification or deletion of Customer Data resulting from access by
such Non-SFDC Application or its provider.
3.3
Integration with Non-SFDC Applications. The Services may contain features
designed to interoperate with Non-SFDC Applications. To use such features,
Customer may be required to obtain access to such Non-SFDC Applications from
their providers, and may be required to grant SFDC access to Customer’s
account(s) on such Non-SFDC Applications. Neither Salesforce.org nor SFDC can
guarantee the continued availability of such Service features, and may cease
providing them without entitling Customer to any refund, credit, or other
compensation, if for example and without limitation, the provider of a Non-SFDC
Application ceases to make the Non-SFDC Application available for interoperation
with the corresponding Service features in a manner acceptable to SFDC.

4.
FEES AND PAYMENT

4.1
Fees. Customer shall pay all fees specified in Order Forms. Except as otherwise
specified herein or in an Order Form, (i) fees are based on Services and Content
subscriptions purchased and not actual usage, (ii) payment obligations are
non-cancelable and fees paid are non-refundable except as set forth in Section
11.4 below (“Refund or Payment upon Termination”), and (iii) quantities
purchased cannot be decreased during the relevant subscription term.

4.2
Invoicing and Payment. Fees shall be invoiced in advance and otherwise in
accordance with the relevant Order Form. Unless otherwise stated in the Order
Form, fees are due net 30 days from the invoice date. Customer is responsible
for providing complete and accurate billing and contact information to
Salesforce.org and notifying Salesforce.org of any changes to such information.

4.3
Overdue Charges. If any invoiced amount is not received by Salesforce.org by the
due date, then without limiting Salesforce.org’s rights or remedies, those
charges may accrue late interest at the rate of 1.5% of the outstanding balance
per month, or the maximum rate permitted by law, whichever is lower.

4.4
Suspension of Service. If any charge owing by Customer is 30 days or more
overdue, Salesforce.org may, without limiting its other rights and remedies,
suspend or request that SFDC suspend Services until such amounts are paid in
full, provided that, other than for customers paying by credit card or direct
debit and whose payment has been declined, Salesforce.org has given Customer at
least 10 days prior notice that its account is overdue in accordance with the
“Notices” section below.

4.5
Payment Disputes. Salesforce.org shall not exercise its rights under the
“Overdue Charges” or “Suspension of Service” section above if Customer is
disputing the applicable charges reasonably and in good faith and is cooperating
diligently to resolve the dispute.

4.6
Taxes. Salesforce.org's fees do not include any taxes, levies, duties or similar
governmental assessments of any nature, including, for example, value-added,
sales, use or withholding taxes, assessable by any jurisdiction whatsoever
(collectively, “Taxes”). Customer is responsible for paying all Taxes associated
with its purchases hereunder. If Salesforce.org has the legal obligation to pay
or collect Taxes for which Customer is responsible under this section,
Salesforce.org shall invoice Customer and Customer shall pay that amount unless
Customer provides Salesforce.org with a valid tax exemption certificate
authorized by the appropriate taxing authority. For clarity, Salesforce.org is
solely responsible for taxes assessable against it based on its income, property
and employees.

4.7
Future Functionality. Customer agrees that its purchases are not contingent on
the delivery of any future functionality or features, or dependent on any oral
or written public comments made by Salesforce.org or SFDC regarding future
functionality or features.

5.
PROPRIETARY RIGHTS AND LICENSES

5.1
Reservation of Rights. Subject to the limited rights expressly granted
hereunder, Salesforce.org, SFDC, its licensors, and Content providers reserve
all of their right, title and interest in and to the Services and Content,
including all of their related intellectual property rights. No rights are
granted to Customer hereunder other than as expressly set forth herein.

5.2
Access to and Use of Content. Customer has the right to access and use
applicable Content subject to the terms of applicable Order Forms, this
Agreement, and the Documentation.





Salesforce Confidential

--------------------------------------------------------------------------------

Page 7 of 7

--------------------------------------------------------------------------------




5.3
License by Customer to Host Customer Data and Applications. Customer grants
Salesforce.org, its Affiliates, SFDC, SFDC Affiliates and all of their
applicable subcontractors a worldwide, limited-term license to host, copy,
transmit and display Customer Data, and any Non-SFDC Applications and program
code created by or for Customer using a Service or for use by Customer with the
Services, as necessary for Salesforce.org to cause SFDC, and for SFDC, to
provide the Services in accordance with this Agreement. Subject to the limited
licenses granted herein, neither Salesforce.org nor SFDC shall acquire any
right, title or interest from Customer or its licensors under this Agreement in
or to any Customer Data, Non-SFDC Application or such program code.

5.4
License by Customer to Use Feedback. Customer grants to Salesforce.org, its
Affiliates, SFDC and SFDC Affiliates a worldwide, perpetual, irrevocable,
royalty-free license to use and incorporate into their services any suggestion,
enhancement request, recommendation, correction or other feedback provided by
Customer or Users relating to the operation of such services.

5.5
Federal Government End Use Provisions. Salesforce.org shall require SFDC to
provide the Services, including related software and technology, for ultimate
federal government end use solely in accordance with the following: Government
technical data and software rights related to the Services include only those
rights customarily provided to the public as defined in this Agreement. This
customary commercial license is provided in accordance with FAR 12.211
(Technical Data) and FAR 12.212 (Software) and, for Department of Defense
transactions, DFAR 252.227-7015 (Technical Data – Commercial Items) and DFAR
227.7202-3 (Rights in Commercial Computer Software or Computer Software
Documentation). If a government agency has a need for rights not granted under
these terms, it must negotiate with Salesforce.org to determine if there are
acceptable terms for granting those rights, and a mutually acceptable written
addendum specifically granting those rights must be included in any applicable
agreement.

6.
CONFIDENTIALITY

6.1
Definition of Confidential Information. “Confidential Information” means all
information disclosed by a party (“Disclosing Party”) to the other party
(“Receiving Party”), whether orally or in writing, that is designated as
confidential or that reasonably should be understood to be confidential given
the nature of the information and the circumstances of disclosure. Confidential
Information of Customer includes Customer Data; Confidential Information of
Salesforce.org includes the Services and Content; and Confidential Information
of each party includes the terms and conditions of this Agreement and all Order
Forms (including pricing), as well as business and marketing plans, technology
and technical information, product plans and designs, and business processes
disclosed by such party. However, Confidential Information does not include any
information that (i) is or becomes generally known to the public without breach
of any obligation owed to the Disclosing Party, (ii) was known to the Receiving
Party prior to its disclosure by the Disclosing Party without breach of any
obligation owed to the Disclosing Party, (iii) is received from a third party
without breach of any obligation owed to the Disclosing Party, or (iv) was
independently developed by the Receiving Party.

6.1
Protection of Confidential Information. The Receiving Party shall use the same
degree of care that it uses to protect the confidentiality of its own
confidential information of like kind (but not less than reasonable care) to (i)
not use any Confidential Information of the Disclosing Party for any purpose
outside the scope of this Agreement, and (ii) except as otherwise authorized by
the Disclosing Party in writing, limit access to Confidential Information of the
Disclosing Party to those employees or subcontractors of, as the case may be,
Salesforce.org, its Affiliates, Customer or its Associates who need such access
for purposes consistent with this Agreement and who have signed confidentiality
agreements with the Receiving Party containing protections not materially less
protective of Confidential Information than those herein. Neither party shall
disclose the terms of this Agreement or any Order Form to any third party other
than to its Affiliate or Associate as the case may be, legal counsel and
accountants without the other party’s prior written consent, provided that a
party that makes any such disclosure to its Affiliate or Associate, legal
counsel or accountants shall remain responsible for such Affiliate’s,
Associate’s, legal counsel’s or accountant’s compliance with this
“Confidentiality” section.

6.2
Compelled Disclosure. The Receiving Party may disclose Confidential Information
of the Disclosing Party to the extent compelled by law to do so, provided the
Receiving Party gives the Disclosing Party prior notice of the compelled
disclosure (to the extent legally permitted) and reasonable assistance, at the
Disclosing Party's cost, if the Disclosing Party wishes to contest the
disclosure. If the Receiving Party is compelled by law to disclose the
Disclosing Party’s Confidential Information as part of a civil proceeding to
which the Disclosing Party is a party,





Salesforce Confidential

--------------------------------------------------------------------------------

Page 8 of 8

--------------------------------------------------------------------------------




and the Disclosing Party is not contesting the disclosure, the Disclosing Party
shall reimburse the Receiving Party for its reasonable cost of compiling and
providing secure access to that Confidential Information.
7.
REPRESENTATIONS, WARRANTIES, EXCLUSIVE REMEDIES AND DISCLAIMERS

7.1
Representations. Each party hereto represents that it has validly entered into
this Agreement and has the legal power to do so.

7.2
Salesforce.org Warranties. Salesforce.org warrants that during an applicable
subscription term, (a) this Agreement, the Order Forms and the Documentation
will accurately describe the applicable administrative, physical, and technical
safeguards for protection of the security, confidentiality and integrity of
Customer Data, (b) Salesforce.org will cause SFDC not to materially decrease the
overall security of the Services, (c) the Services shall perform materially in
accordance with the applicable Documentation, and (d) subject to the
“Integration with Non-SFDC Applications” section above, Salesforce.org will
cause SFDC not to materially decrease the overall functionality of the Services.
For any breach of a warranty above, Customer’s exclusive remedies are those
described in the “Termination” and “Refund or Payment upon Termination” sections
below.

7.3
Disclaimers. EXCEPT AS EXPRESSLY PROVIDED HEREIN, NEITHER PARTY MAKES ANY
WARRANTY OF ANY KIND, WHETHER EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, AND EACH
PARTY SPECIFICALLY DISCLAIMS ALL IMPLIED WARRANTIES, INCLUDING ANY IMPLIED
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR
NON-INFRINGEMENT, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW. CONTENT AND
BETA SERVICES ARE PROVIDED “AS IS,” AND AS AVAILABLE EXCLUSIVE OF ANY WARRANTY
WHATSOEVER. EACH PARTY DISCLAIMS ALL LIABILITY AND INDEMNIFICATION OBLIGATIONS
FOR ANY HARM OR DAMAGES CAUSED BY ANY THIRD-PARTY HOSTING PROVIDERS.

8.
MUTUAL INDEMNIFICATION

8.1
Indemnification by Salesforce.org. Salesforce.org shall cause SFDC to defend
Customer against any claim, demand, suit, or proceeding made or brought against
Customer by a third party alleging that any Service infringes or misappropriates
such third party’s intellectual property rights (a "Claim Against Customer"),
and indemnify Customer from any damages, attorney fees and costs finally awarded
against Customer as a result of, or for amounts paid by Customer under a
settlement approved by SFDC in writing of, a Claim Against Customer; provided
that Customer (a) promptly gives Salesforce.org written notice of the Claim
Against Customer, (b) gives Salesforce.org or as applicable, SFDC, sole control
of the defense and settlement of the Claim Against Customer (provided that
Salesforce.org or as applicable SFDC may not settle any Claim Against Customer
unless it unconditionally releases Customer of all liability), and (c) provides
to Salesforce.org or as applicable SFDC all reasonable assistance, at
Salesforce.org’s or as applicable SFDC’s expense. If Salesforce.org or, as
applicable, SFDC, receives information about an infringement or misappropriation
claim related to a Service, SFDC may, or Salesforce.org may request that SFDC,
in its discretion and at no cost to Customer, (x) modify the Services so that
they are no longer claimed to infringe or misappropriate, without breaching
Salesforce.org’s warranties under “Salesforce.org Warranties” above or (y)
obtain a license for Customer’s continued use of that Service in accordance with
this Agreement, or, (z) alternatively Salesforce.org may in its discretion
terminate Customer’s subscriptions for that Service upon 30 days’ written notice
and refund Customer any prepaid fees covering the remainder of the term of the
terminated subscriptions. The above defense and indemnification obligations do
not apply to the extent a Claim Against Customer arises from Content, a Non-SFDC
Application or Customer’s breach of this Agreement, the Documentation or
applicable Order Forms.

8.2
Indemnification by Customer. Customer shall defend Salesforce.org and/or SFDC
against any claim, demand, suit or proceeding made or brought against
Salesforce.org or SFDC by a third party alleging that any Customer Data
infringes or misappropriates such third party’s intellectual property rights, or
arising from Customer’s use of the Services or Content in breach of this
Agreement, the Documentation, an applicable Order Form, or applicable law (each
a “Claim Against Salesforce”), and will indemnify Salesforce.org or as
applicable SFDC from any damages, attorney fees and costs finally awarded
against SFDC or Salesforce.org as a result of, or for any amounts paid by
Salesforce.org or SFDC under a settlement approved by Customer in writing of, a
Claim Against Salesforce, provided Salesforce.org or SFDC (a) promptly gives
Customer written notice of the Claim Against Salesforce, (b) gives Customer sole
control of the defense and settlement of the Claim Against Salesforce (except
that Customer





Salesforce Confidential

--------------------------------------------------------------------------------

Page 9 of 9

--------------------------------------------------------------------------------




may not settle any Claim Against Salesforce unless it unconditionally releases
Salesforce.org and/or SFDC of all liability), and (c) gives Customer all
reasonable assistance, at Customer’s expense.
8.3
Exclusive Remedy. This “Mutual Indemnification” section states the indemnifying
party’s sole liability to, and the indemnified party’s exclusive remedy against,
the other party for any type of claim described in this section.

9.
LIMITATION OF LIABILITY

9.1
Limitation of Liability. IN NO EVENT SHALL THE AGGREGATE LIABILITY OF EACH PARTY
TOGETHER WITH ALL OF ITS AFFILIATES OR AS APPLICABLE ASSOCIATES ARISING OUT OF
OR RELATED TO THIS AGREEMENT EXCEED THE TOTAL AMOUNT PAID BY CUSTOMER AND ITS
ASSOCIATES HEREUNDER FOR THE SERVICES GIVING RISE TO THE LIABILITY IN THE TWELVE
MONTHS PRECEDING THE FIRST INCIDENT OUT OF WHICH THE LIABILITY AROSE. THE
FOREGOING LIMITATION WILL APPLY WHETHER AN ACTION IS IN CONTRACT OR TORT AND
REGARDLESS OF THE THEORY OF LIABILITY, BUT WILL NOT LIMIT CUSTOMER’S AND ITS
ASSOCIATES’ PAYMENT OBLIGATIONS UNDER THE “FEES AND PAYMENT” SECTION ABOVE. IN
NO EVENT SHALL SFDC HAVE ANY LIABILITY WHATSOEVER TO CUSTOMER UNDER THIS
AGREEMENT.

9.2
Exclusion of Consequential and Related Damages. IN NO EVENT WILL EITHER PARTY OR
ITS AFFILIATES OR ASSOCIATES AS APPLICABLE HAVE ANY LIABILITY ARISING OUT OF OR
RELATED TO THIS AGREEMENT FOR ANY LOST PROFITS, REVENUES, GOODWILL OR INDIRECT,
SPECIAL, INCIDENTAL, CONSEQUENTIAL, COVER, BUSINESS INTERRUPTION OR PUNITIVE
DAMAGES, WHETHER AN ACTION IS IN CONTRACT OR TORT AND REGARDLESS OF THE THEORY
OF LIABILITY, EVEN IF A PARTY OR ITS AFFILIATES OR ASSOCIATES AS APPLICABLE HAVE
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES OR IF A PARTY’S OR ITS
AFFILIATES’ OR ASSOCIATES’, AS APPLICABLE, REMEDY OTHERWISE FAILS OF ITS
ESSENTIAL PURPOSE. THE FOREGOING DISCLAIMER WILL NOT APPLY TO THE EXTENT
PROHIBITED BY LAW.



10.
TERM AND TERMINATION

10.1
Term of Agreement. This Agreement commences on the Effective Date and continues
until all subscriptions hereunder have expired or have been terminated.

10.2
Term of Subscriptions. The term of each subscription shall be as specified in
the applicable Order Form. Except as otherwise specified in an Order Form,
subscriptions shall automatically renew for additional periods equal to the
expiring subscription term or one year (whichever is shorter), unless (a) either
party gives the other notice of non-renewal at least 30 days before the end of
the relevant subscription term, or (b) Salesforce.org’s right to resell the
Services has been terminated or expired, in which case any existing
subscriptions shall continue in effect until the end of their then-existing term
and SFDC may contact Customer to discuss renewal directly with SFDC. The
per-unit pricing during any renewal term will increase by up to 7% above the
applicable pricing in the prior term unless Salesforce.org provides Customer
notice of different pricing at least 60 days prior to the applicable renewal
term. Except as expressly provided in the applicable Order Form, renewal of
promotional or one-time priced subscriptions will be at Salesforce.org’s
applicable list price in effect at the time of the applicable renewal.
Notwithstanding anything to the contrary, any renewal in which subscription
volume for any Services has decreased from the prior term will result in
re-pricing at renewal without regard to the prior term’s per-unit pricing.

10.3
Termination. A party may terminate this Agreement for cause (i) upon 30 days
written notice to the other party of a material breach if such breach remains
uncured at the expiration of such period, or (ii) if the other party becomes the
subject of a petition in bankruptcy or any other proceeding relating to
insolvency, receivership, liquidation or assignment for the benefit of
creditors.

10.4
Refund or Payment upon Termination. If this Agreement is terminated by Customer
in accordance with the “Termination” section above, Salesforce.org shall refund
Customer any prepaid fees covering the remainder of the term of all Order Forms
after the effective date of termination. If this Agreement is terminated by
Salesforce.org in accordance with the “Termination” section above, Customer
shall pay any unpaid fees covering the remainder of the term of all Order Forms.
In no event shall termination relieve Customer of its obligation to pay any fees
payable to Salesforce.org for the period prior to the effective date of
termination.





Salesforce Confidential

--------------------------------------------------------------------------------

Page 10 of 10

--------------------------------------------------------------------------------




10.5
Customer Data Portability and Deletion. Upon request by Customer made within 30
days after the effective date of termination or expiration of this Agreement,
Salesforce.org shall cause SFDC to make Customer Data available to Customer for
export or download as provided in the Documentation. After such 30-day period,
neither Salesforce.org nor SFDC shall have any obligation to maintain or provide
any Customer Data, and as provided in the Documentation will thereafter delete
or destroy all copies of Customer Data in its systems or otherwise in its
possession or control, unless legally prohibited.

10.6
Surviving Provisions. The sections titled “Fees and Payment,” “Proprietary
Rights and Licenses,” “Confidentiality,” “Disclaimers,” “Mutual
Indemnification,” “Limitation of Liability,” “Refund or Payment upon
Termination,” “Customer Data Portability and Deletion”, “Removal of Content and
Non-SFDC Applications”, “Surviving Provisions” and “General Provisions” shall
survive any termination or expiration of this Agreement.

11.
GENERAL PROVISIONS

11.1
Export Compliance. The Services, Content, other SFDC technology, and derivatives
thereof may be subject to export laws and regulations of the United States and
other jurisdictions. Salesforce.org represents that neither Salesforce.org nor
SFDC is named on any U.S. government denied-party list, and Customer represents
that it is not named on any U.S. government denied-party list. Customer shall
not permit any User to access or use any Service or Content in a U.S.-embargoed
country or region (currently Cuba, Iran, North Korea, Sudan, Syria or Crimea) or
in violation of any U.S. export law or regulation.

11.2
Anti-Corruption. Neither party has received or been offered any illegal or
improper bribe, kickback, payment, gift, or thing of value from an employee or
agent of the other party in connection with this Agreement. Reasonable gifts and
entertainment provided in the ordinary course of business do not violate the
above restriction.  

11.3
Entire Agreement and Order of Precedence. This Agreement is the entire agreement
between Salesforce.org and Customer regarding Customer’s use of Services and
Content and supersedes all prior and contemporaneous agreements, proposals or
representations, written or oral, concerning its subject matter. The parties
agree that any term or condition stated in a Customer vendor registration form
or registration portal, or Customer purchase order or in any other Customer
order documentation (excluding Order Forms) is void. In the event of any
conflict or inconsistency among the following documents, the order of precedence
shall be: (i) the applicable Order Form, (ii) any exhibit, schedule or addendum
to this Agreement, (iii) the body of this Agreement, and (iv) the Documentation.

11.4
Relationship of the Parties. The parties are independent contractors. This
Agreement does not create a partnership, franchise, joint venture, agency,
fiduciary or employment relationship between the parties.

11.5
Third-Party Beneficiaries. SFDC shall be a third-party beneficiary of
Salesforce.org’s rights and Customer’s obligations hereunder. There are no other
third-party beneficiaries under this Agreement.

11.6
Notices. Except as otherwise specified in this Agreement, all notices related to
this Agreement shall be in writing and shall be effective upon (a) personal
delivery, (b) the second business day after mailing, (c) the second business day
after sending by confirmed facsimile, or (d) except for notices of termination
or an indemnifiable claim (“Legal Notices”), the day of sending by email.
Notices to Salesforce.org shall be addressed to the attention of General
Counsel, at Salesforce.org, 50 Fremont Street, Suite 300, San Francisco,
California 94105; SFDOlegal@salesforce.com, or as updated by Salesforce.org via
written notice to Customer. Billing-related notices to Customer shall be
addressed to the relevant billing contact designated by Customer, and Legal
Notices to Customer shall be addressed to Customer and be clearly identifiable
as Legal Notices. All other notices to Customer shall be addressed to the
relevant Services system administrator designated by Customer.

11.7
Waiver. No waiver of any provision of this Agreement will be effective unless in
writing and signed by the party against whom the waiver is to be asserted. No
failure or delay by either party in exercising any right under this Agreement
shall constitute a waiver of that right.

11.8
Severability. If any provision of this Agreement is held by a court of competent
jurisdiction to be contrary to law, the provision shall be deemed null and void,
and the remaining provisions of this Agreement shall remain in effect.

11.9
Assignment. Neither party may assign any of its rights or obligations hereunder,
whether by operation of law or otherwise, without the other party’s prior
written consent (not to be unreasonably withheld); provided, however, either
party may assign this Agreement in its entirety (including all Order Forms),
without the other party’s consent





Salesforce Confidential

--------------------------------------------------------------------------------

Page 11 of 11

--------------------------------------------------------------------------------




to its Affiliate or Associate, as the case may be, or in connection with a
merger, acquisition, corporate reorganization, or sale of all or substantially
all of its assets (provided that such Associate or other permitted successor
continues to meet the Eligibility Criteria set forth in Exhibit A hereto).
Notwithstanding the foregoing, if a party is acquired by, sells substantially
all of its assets to, or undergoes a change of control in favor of, a direct
competitor of the other party, or, in the case of Customer, a direct competitor
of SFDC, such other party may terminate this Agreement upon written notice. In
the event of such a termination, Salesforce.org shall refund Customer any
prepaid fees covering the remainder of the term of all subscriptions for the
period after the effective date of such termination. Subject to the foregoing,
this Agreement shall bind and inure to the benefit of the parties, their
respective successors and permitted assigns.
11.10
Governing Law. This Agreement, and any disputes arising out of or related
hereto, shall be governed exclusively by the internal laws of the State of
California, without regard to its conflicts of laws rules or the United Nations
Convention on the International Sale of Goods.

11.11
Venue. The state and federal courts located in San Francisco County, California
shall have exclusive jurisdiction over any dispute relating to this Agreement,
and each party consents to the exclusive jurisdiction of those courts.

11.12
Counterparts. This Agreement may be executed electronically, by facsimile and in
counterparts.

Signed by each party’s authorized representative:
CUSTOMER                        SALESFORCE.ORG
By:                             By:                         
Name:                             Name:                         
Title:                             Title:                         
Date:                             Date:                         








Salesforce Confidential

--------------------------------------------------------------------------------

Page 12 of 12

--------------------------------------------------------------------------------










EXHIBIT A – Eligibility Criteria


To be eligible to receive No Charge Services and Services, Customer must be one
of the following:
A.
A nonprofit organization that is currently tax-exempt with verified charitable
status as determined by the applicable regulatory bodies in the country in which
the organization is registered as a charity. For example, with respect to United
States organizations, tax exempt status under 501(c)3 of the Internal Revenue
Code.



B.
An organization that is using as its fiscal sponsor, a tax-exempt charity as
defined in section A of this Exhibit A, and where that fiscal sponsor has
extended its tax exempt status to the sponsored organization (and only for so
long as such fiscal sponsorship is in effect).



C.
An organization (either for-profit or not-for profit) that meets comprehensive
and transparent standards for social responsibility, subject to express written
approval of Salesforce.org; for United States organizations, this means
organizations with tax exempt status under 501(c) 4 of the Internal Revenue
Code; or



D.
A not-for-profit or a for-profit public or private institution whose primary
purpose is educational, but specifically excluding for-profit universities
and/or colleges.



The foregoing are by way of example only. In all cases, Salesforce.org must
first provide written approval of Customer’s eligibility. Further, Customer must
provide documentation to validate its status upon request from Salesforce.org.
Salesforce.org reserves the right in its sole discretion to change an Order
Form, or to deny a request for No Charge Services or Services, or to refer the
Customer’s request for Services to salesforce.com.


For clarity, the following; entities are not eligible to purchase under this
Agreement:


1.
An economic development organization, such as a chamber of commerce, business
improvement district, local and regional economic development organization;



2.
A non-profit organization funded by local, state, provincial or federal
government, where such non-profit organization either functions without an
independent board of directors or is managed by a government agency;



3.
A hospital, healthcare facility, academic medical center or clinic, except for
their associated educational fund raising or foundation activities;



4.
A health insurance organization or health insurance provider; or



5.
A group or individual health practice.

















Salesforce Confidential

--------------------------------------------------------------------------------

Page 13 of 13

--------------------------------------------------------------------------------












EXHIBIT A-2


EUROPE, MIDDLE EAST, AFRICA (EMEA) PASS-THROUGH TERMS


MASTER SUBSCRIPTION AGREEMENT
Customer Full Legal Name:
 
Customer Address:
 

This Master Subscription Agreement is between Salesforce.org EMEA Limited
(“Salesforce.org”), a limited liability company having its registered office at
Salesforce.org Floor 26 Salesforce Tower, 110 Bishopsgate, London, EC2N 4AY,
United Kingdom and the party named above.
Salesforce.org, a California nonprofit public benefit corporation with its
principal place of business at 50 Fremont Street, Suite 300, San Francisco,
California 94105 and its Affiliates (including Salesforce.org EMEA Limited) is
an authorized reseller of Salesforce.com Inc. (“SFDC”) and the entities defined
in this Master Subscription Agreement as SFDC Affiliates. 
Salesforce.org EMEA Limited is an authorised reseller in Europe, Middle East and
Africa ("EMEA").
For the purposes of this Master Subscription Agreement, Salesforce.org is
defined as “SFDO” and Salesforce.org EMEA limited is defined as
“Salesforce.org”.
This Agreement is effective as of the date of the last signature below (the
“Effective Date”).
The parties agree as follows:
1.
DEFINITIONS

“Affiliate” means any entity that directly or indirectly Controls, is Controlled
by, or is under common Control with Salesforce.org. For avoidance of doubt,
Salesforce.org and SFDC are not Affiliates.
“Agreement” means this Master Subscription Agreement and any exhibits, schedules
and addenda hereto.
“Associate” means any entity that is under common governance or Control with, or
that governs or Controls or is governed or Controlled by, the party signing this
Agreement as the Customer, and that meets the Eligibility Criteria stated in
Exhibit A attached to this Agreement.
“Beta Services” means services or functionality that may be made available to
Customer from SFDC or Salesforce.org to try at its option at no additional
charge which is clearly designated as beta, pilot, limited release, developer
preview, non-production, evaluation, or by a similar description.
“Content” means information obtained by SFDC from publicly available sources or
its third party content providers and made available to Customer through the
Services, Beta Services or pursuant to an Order Form, as more fully described in
the Documentation.
“Control”, for the purposes of the definitions of Affiliate and Associate, means
direct or indirect ownership or control of more than 50% of the voting interests
of the subject entity.
“Customer” means the customer named above together with its Associates which
have signed Order Forms. For the avoidance of doubt, an Associate can only sign
an Order Form and become a Customer if it meets the Eligibility Criteria set
forth in Exhibit A hereto.




Salesforce Confidential

--------------------------------------------------------------------------------

Page 14 of 14

--------------------------------------------------------------------------------




“Customer Data” means electronic data and information submitted by or for
Customer to the Services, excluding Content and Non-SFDC Applications.
“Documentation” means the applicable Service’s Trust and Compliance
documentation, and its usage guides and policies, as updated from time to time,
accessible via help.salesforce.com or login to the applicable Service.
“Eligibility Criteria” means the eligibility criteria set forth in Exhibit A to
this Agreement.
“Malicious Code” means code, files, scripts, agents or programs intended to do
harm, including, for example, viruses, worms, time bombs and Trojan horses.
“Marketplace” means an online directory, catalog or marketplace of applications
that interoperate with the Services, including, for example, the AppExchange
located at http://www.salesforce.com/appexchange, ExactTarget’s HubExchange
located at https://hubexchange.exacttarget.com/, or the Heroku add-ons catalog
located at https://addons.heroku.com/, and any successor websites.
“Non-SFDC Application” means a Web-based, mobile, offline or other software
application functionality that is provided by Customer or a third party and
interoperates with a Service, including, for example, an application that is
developed by or for Customer, is listed on a Marketplace, is identified as
Salesforce Labs or by a similar designation, or is an open source software
product including, for example, the technologies commonly referred to as Non
Profit Success Pack (“NPSP”) and Higher Education Data Architecture (“HEDA”) and
that are subject to the terms stated during the installation process and/or
located on the landing page during their use.
“No Charge Services” means the ten (10) User subscriptions for certain Services
offered in Salesforce.org’s sole discretion to organizations that meet the
Eligibility Criteria, at no charge and ordered by the Customer using
Salesforce.org’s standard processes. These are sometimes referred to as P-10’s.
“Order Form” means an ordering document or online order specifying the Services
to be provided hereunder that is entered into between Customer or any of its
Associates and Salesforce.org, including any addenda and supplements thereto. By
entering into an Order Form hereunder, an Associate agrees to be bound by the
terms of this Agreement as if it were an original party hereto.
“SFDC Affiliate” means any entity that directly or indirectly Controls, is
Controlled by, or is under common Control with Salesforce.com. For the avoidance
of doubt, Salesforce.org and SFDC are not SFDC Affiliates.
“Services” means the products and services that are ordered by Customer under an
Order Form and made available online by SFDC, including associated SFDC offline
or mobile components, as described in the Documentation. “Services” exclude
Content and Non-SFDC Applications.
“User” means (subject to compliance with Section 3.4(b) of this Agreement) an
individual who is authorized by Customer to use a Service, for whom Customer has
purchased a subscription (or in the case of any Services provided by
Salesforce.org without charge, for whom a Service has been provisioned), and to
whom Customer (or, when applicable, SFDC or Salesforce.org at Customer’s
request) has supplied a user identification and password (for Services utilizing
authentication). Users may include, for example, employees, consultants,
contractors and agents of Customer, and third parties with which Customer
transacts business (such as students, teachers and volunteers).
2.
SALESFORCE.ORG RESPONSIBILITIES

2.1
No Charge Services. Except where a different initial term is stated in the
applicable Order Form, Salesforce.org shall cause SFDC to provide No Charge
Services to Customer for an initial term of twelve (12) months. Following the
initial term, No Charge Services shall be eligible for renewal on a yearly basis
under the same terms and conditions, provided the program continues to exist.
Notwithstanding the foregoing or anything to the contrary herein, Salesforce.org
offers No Charge Services at its sole discretion and may terminate such No
Charge Services at any time upon written notice (typically thirty (30) days
where practicable to do so).

2.2
Provision of Services. Salesforce.org shall cause SFDC to, (a) make the Services
and Content available to Customer pursuant to this Agreement and the applicable
Order Forms, (b) provide applicable SFDC standard support for the Services to
Customer at no additional charge, and/or upgraded support if purchased (c) use
commercially reasonable efforts to make the online Services available 24 hours a
day, 7 days a week, except for: (i) planned downtime (of which SFDC shall give
advance electronic notice as provided in the Documentation), or (ii) any
unavailability caused by circumstances beyond SFDC’s reasonable control,
including, for example, an act of God, act of government, flood, fire,
earthquake, civil unrest, act of terror, strike or other labor problem (other
than one involving SFDC employees), Internet service provider failure or delay,
Non-SFDC Application, or denial





Salesforce Confidential

--------------------------------------------------------------------------------

Page 15 of 15

--------------------------------------------------------------------------------




of service attack, and (d) provide the Services in accordance with laws and
government regulations applicable to SFDC’s provision of its Services to its
customers generally (i.e., without regard for Customer’s particular use of the
Services), and subject to Customer’s use of the Services in accordance with this
Agreement, the Documentation and the applicable Order Form.
2.3
Protection of Customer Data. Salesforce.org shall cause SFDC to maintain
administrative, physical, and technical safeguards for protection of the
security, confidentiality and integrity of Customer Data, as described in the
Documentation. Those safeguards will include, but will not be limited to,
measures for preventing access, use, modification or disclosure of Customer Data
by Salesforce.org or its subcontractors or SFDC personnel except (a) to provide
the Services and prevent or address service or technical problems, (b) as
compelled by law in accordance with the “Confidentiality: Compelled Disclosure”
section below, or (c) as expressly permitted in writing by Customer.
Salesforce.org will also maintain appropriate safeguards for Customer Data that
Salesforce.org processes. Salesforce.org will give advance notification to
Customer in the event that Salesforce.org transmits Customer Data outside of
SFDC’s system, and where in the event of such transmission, SFDC is not
responsible for the privacy, security or integrity of such transmitted Customer
Data. The terms of the data processing addendum at
http://info.salesforcefoundation.org/l/30282/2015-10-16/5r2jjl/30282/130279/SFDO_Reseller_Data_Processing_Addendum__Standard_Contractual_Clauses_.pdf  
(“Data Processing Addendum”) are hereby incorporated by reference and shall
apply to the extent Customer Data includes Personal Data, as defined in the Data
Processing Addendum. For the purposes of the Standard Contractual Clauses in the
Data Processing Addendum, Customer is the data exporter, and Customer’s
execution of this Agreement shall be treated as Customer’s execution of the
Standard Contractual Clauses and any associated appendix.

2.4
Personnel. Salesforce.org shall cause SFDC to be responsible for the performance
of SFDC’s personnel (including its employees and subcontractors) and their
compliance with the applicable obligations under this Agreement, except as
otherwise specified in this Agreement. Salesforce.org shall be responsible for
the performance of its personnel and their compliance with this Agreement.

2.5
 Beta Services.   From time to time, SFDC or Salesforce.org may
make Beta Services available to Customer at no charge. Customer may choose to
try such Beta Services or not in its sole discretion.  Beta Services are
intended for evaluation purposes and not for production use, are not supported,
and may be subject to additional terms. Beta Services are not considered
“Services” under this Agreement, however, all restrictions, SFDC reservation of
rights and Customer obligations concerning the Services, and use of any related
Non-SFDC Applications and Content, shall apply equally to Customer’s use
of Beta Services.  Unless otherwise stated, any Beta Services trial period will
expire upon the earlier of one year from the trial start date or the date that a
version of the Beta Services becomes generally available without the
applicable Beta Services designation.  SFDC or as applicable, Salesforce.org may
discontinue Beta Services at any time in its sole discretion and may never make
them generally available.  Neither SFDC nor Salesforce.org will have any
liability for any harm or damage arising out of or in connection with
a Beta Service.

3.
USE OF SERVICES AND CONTENT

3.1
Subscriptions. Unless otherwise provided in the applicable Order Form or
Documentation, (a) Services and access to Content are purchased as
subscriptions, (b) subscriptions may be added during a subscription term at the
same pricing as the underlying subscription pricing, prorated for the portion of
that subscription term remaining at the time the subscriptions are added, and
(c) any added subscriptions will terminate on the same date as the underlying
subscriptions.

3.2
Usage Limits. Services and Content are subject to usage limits specified in
Order Forms and Documentation. Unless otherwise specified, (a) a quantity in an
Order Form refers to Users, and the Service or Content may not be accessed by
more than that number of Users, (b) a User’s password may not be shared with any
other individual, and (c) except as set forth in an Order Form, a User
identification may only be reassigned to a new individual replacing one who will
no longer use the Service or Content. If Customer exceeds a contractual usage
limit, Salesforce.org may work with Customer to seek to reduce Customer’s usage
so that it conforms to that limit. If Customer is unable or unwilling to abide
by a contractual usage limit, Customer will execute an Order Form for additional
quantities of the applicable Services or Content promptly upon Salesforce.org’s
request, and/or pay any invoice for excess usage in accordance with the
“Invoicing and Payment” section below.

3.3
Customer Responsibilities. Customer shall (a) be responsible for Users’
compliance with this Agreement, Documentation and Order Forms, (b) be
responsible for the quality and legality of Customer Data and the means by which
Customer acquired Customer Data, (c) use commercially reasonable efforts to
prevent unauthorized access to or use of Services and Content, and notify
Salesforce.org promptly of any such unauthorized access or use, (d) use Services
and Content only in accordance with this Agreement, Documentation, Order Forms
and





Salesforce Confidential

--------------------------------------------------------------------------------

Page 16 of 16

--------------------------------------------------------------------------------




applicable laws and government regulations, (e) comply with terms of service of
any Non-SFDC Applications with which Customer uses Services or Content, and (f)
satisfy the Eligibility Criteria set forth in Exhibit A throughout the term of
the Agreement. Customer shall promptly notify Salesforce.org if at any time it
fails to satisfy any such criteria.
3.4
Usage Restrictions. Customer shall not (a) make any Service or Content available
to, or use any Service or Content for the benefit of, anyone other than Customer
or Users, unless expressly stated otherwise in an Order Form or the
Documentation, (b) sell, resell, license, sublicense, distribute, make
available, rent or lease any Service or Content, or include any Service or
Content in a service bureau or outsourcing offering, (c) use a Service or
Non-SFDC Application to store or transmit infringing, libelous, or otherwise
unlawful or tortious material, or to store or transmit material in violation of
third-party privacy rights, (d) use a Service or Non-SFDC Application to store
or transmit Malicious Code, (e) interfere with or disrupt the integrity or
performance of any Service or third-party data contained therein, (f) attempt to
gain unauthorized access to any Service or Content or its related systems or
networks, (g) permit direct or indirect access to or use of any Service or
Content in a way that circumvents a contractual usage limit, or use any of the
Services to access or use any of SFDC’s or Salesforce.org’s intellectual
property except as permitted under this Agreement, an Order Form, or the
Documentation, (h) copy a Service or any part, feature, function or user
interface thereof, (i) copy Content except as permitted herein or in an Order
Form or the Documentation, (j) frame or mirror any part of any Service or
Content, other than framing on Customer's own intranets or otherwise for its own
internal business purposes or as permitted in the Documentation, (k) access any
Service or Content in order to build a competitive product or service or to
benchmark with a non-SFDC product or service, or (l) reverse engineer any
Service (to the extent such restriction is permitted by law). Customer’s or a
User’s intentional violation of the foregoing, or any use of the Services in
breach of this Agreement, Documentation or Order Forms, by Customer or Users
that in Salesforce.org’s or as applicable, SFDC’s judgment, imminently threatens
the security, integrity or availability of SFDC’s services, may result in
Salesforce.org’s or as applicable, SFDC’s, immediate suspension of the Services.
Salesforce.org will use commercially reasonable efforts under the circumstances
to provide Customer with an opportunity to remedy such violation or threat prior
to any such suspension.

3.5
External-Facing Services. If Customer subscribes to a Service for sending
electronic messages or for the creation and hosting of, or for posting content
on, external-facing websites, such use is subject to SFDC’s External-Facing
Services Policy at http://www.salesforce.com/company/legal/agreements.jsp as may
be applicable to a Service, and Customer is solely responsible for complying
with applicable law in its use of any cookies or other tracking technologies.

3.6
Removal of Content and Non-SFDC Applications. If SFDC is required by any third
party rights holder to remove Content, or receives information that Content
provided to Customer may violate applicable law or third-party rights, SFDC may,
or Salesforce.org may ask SFDC to, discontinue Customer’s access to such Content
through the Services, and/or may so notify Customer that it must discontinue all
use of such Content, and to the extent not prohibited by law Customer will do so
and promptly remove such Content from its systems. If SFDC or Salesforce.org
receives information that a Non-SFDC Application used with a Service by Customer
may violate SFDC’s External-Facing Services Policy or applicable law or
third-party rights, SFDC may, or Salesforce.org may ask SFDC to, so notify
Customer and in such event Customer will promptly disable such Non-SFDC
Application or modify the Non-SFDC Application to resolve the potential
violation. If Customer does not take required action in accordance with the
above, SFDC may, or Salesforce.org may cause SFDC, to disable the applicable
Content, Service and/or Non-SFDC Application until the potential violation is
resolved. If requested by SFDC, Customer shall confirm such deletion and
discontinuance of use in writing and Salesforce.org and/or SFDC shall be
authorized to provide a copy of such confirmation to any such third party
claimant or governmental authority, as applicable.

4.
NON-SFDC PROVIDERS

4.1
Acquisition of Non-SFDC Products and Services. Salesforce.org, SFDC or third
parties may make available (for example, through a Marketplace or otherwise)
third-party products or services, including, for example, Non-SFDC Applications
and implementation and other consulting services. Any acquisition by Customer of
such products or services, and any exchange of data between Customer and any
non-SFDC provider, product or service is solely between Customer and the
applicable non-SFDC provider. Salesforce.org and SFDC do not warrant or support
Non-SFDC Applications or other non-SFDC products or services, whether or not
they are designated by SFDC as “certified” or otherwise, unless expressly
provided otherwise in an Order Form.

4.2
Non-SFDC Applications and Customer Data. If Customer chooses to use a Non-SFDC
Application with a Service, Customer grants Salesforce.org permission, and
grants SFDC permission, to allow the Non-SFDC





Salesforce Confidential

--------------------------------------------------------------------------------

Page 17 of 17

--------------------------------------------------------------------------------




Application and its provider to access Customer Data as required for the
interoperation of that Non-SFDC Application with the Service. Neither
Salesforce.org nor its Affiliates nor SFDC nor SFDC Affiliates shall be
responsible for any disclosure, modification or deletion of Customer Data
resulting from access by such Non-SFDC Application or its provider.
4.3
Integration with Non-SFDC Applications. The Services may contain features
designed to interoperate with Non-SFDC Applications. To use such features,
Customer may be required to obtain access to such Non-SFDC Applications from
their providers, and may be required to grant SFDC access to Customer’s
account(s) on such Non-SFDC Applications. Neither Salesforce.org nor SFDC can
guarantee the continued availability of such Service features, and may cease
providing them without entitling Customer to any refund, credit, or other
compensation, if for example and without limitation, the provider of a Non-SFDC
Application ceases to make the Non-SFDC Application available for interoperation
with the corresponding Service features in a manner acceptable to SFDC.

5.
FEES AND PAYMENT

5.1
Fees. Customer shall pay all fees specified in Order Forms. Except as otherwise
specified herein or in an Order Form, (i) fees are based on Services and Content
subscriptions purchased and not actual usage, (ii) payment obligations are
non-cancelable and fees paid are non-refundable except as set forth in Section
11.4 below (“Refund or Payment upon Termination”), and (iii) quantities
purchased cannot be decreased during the relevant subscription term.

5.2
Invoicing and Payment. Fees shall be invoiced in advance and otherwise in
accordance with the relevant Order Form. Unless otherwise stated in the Order
Form, fees are due net 30 days from the invoice date. Customer is responsible
for providing complete and accurate billing and contact information to
Salesforce.org and notifying Salesforce.org of any changes to such information.

5.3
Overdue Charges. If any invoiced amount is not received by Salesforce.org by the
due date, then without limiting Salesforce.org’s rights or remedies, those
charges may accrue late interest at the rate of 1.5% of the outstanding balance
per month, or the maximum rate permitted by law, whichever is lower.

5.4
Suspension of Service. If any charge owing by Customer is 30 days or more
overdue, Salesforce.org may, without limiting its other rights and remedies,
suspend or request that SFDC suspend Services until such amounts are paid in
full, provided that, other than for customers paying by credit card or direct
debit and whose payment has been declined, Salesforce.org has given Customer at
least 10 days prior notice that its account is overdue in accordance with the
“Notices” section below.

5.5
Payment Disputes. Salesforce.org shall not exercise its rights under the
“Overdue Charges” or “Suspension of Service” section above if Customer is
disputing the applicable charges reasonably and in good faith and is cooperating
diligently to resolve the dispute.

5.6
Taxes. Salesforce.org's fees do not include any taxes, levies, duties or similar
governmental assessments of any nature, including, for example, value-added,
sales, use or withholding taxes, assessable by any jurisdiction whatsoever
(collectively, “Taxes”). Customer is responsible for paying all Taxes associated
with its purchases hereunder. If Salesforce.org has the legal obligation to pay
or collect Taxes for which Customer is responsible under this section,
Salesforce.org will invoice Customer and Customer will pay that amount unless
Customer provides Salesforce.org with a valid tax exemption certificate
authorized by the appropriate taxing authority. For clarity, Salesforce.org is
solely responsible for taxes assessable against it based on its income, property
and employees.

5.7
Future Functionality. Customer agrees that its purchases are not contingent on
the delivery of any future functionality or features, or dependent on any oral
or written public comments made by Salesforce.org or SFDC regarding future
functionality or features.

6.
PROPRIETARY RIGHTS AND LICENSES

6.1
Reservation of Rights. Subject to the limited rights expressly granted
hereunder, Salesforce.org, SFDC, its licensors and Content providers reserve all
of their right, title and interest in and to the Services and Content, including
all of their related intellectual property rights. No rights are granted to
Customer hereunder other than as expressly set forth herein.

6.2
Access to and Use of Content. Customer has the right to access and use
applicable Content subject to the terms of applicable Order Forms, this
Agreement and the Documentation.

6.3
License by Customer to Host Customer Data and Applications. Customer grants
Salesforce.org, its Affiliates, SFDC, SFDC Affiliates and all of their
applicable subcontractors a worldwide, limited-term license to host, copy,
transmit and display Customer Data, and any Non-SFDC Applications and program
code created by or for Customer using a Service or for use by Customer with the
Services, as necessary for Salesforce.org to cause SFDC, and





Salesforce Confidential

--------------------------------------------------------------------------------

Page 18 of 18

--------------------------------------------------------------------------------




for SFDC, to provide the Services in accordance with this Agreement. Subject to
the limited licenses granted herein, neither Salesforce.org nor SFDC shall
acquire any right, title or interest from Customer or its licensors under this
Agreement in or to any Customer Data, Non-SFDC Application or such program code.
6.4
License by Customer to Use Feedback. Customer grants to Salesforce.org, its
Affiliates, SFDC and SFDC Affiliates a worldwide, perpetual, irrevocable,
royalty-free license to use and incorporate into their services any suggestion,
enhancement request, recommendation, correction or other feedback provided by
Customer or Users relating to the operation of such services.

7.
CONFIDENTIALITY

7.1
Definition of Confidential Information. “Confidential Information” means all
information disclosed by a party (“Disclosing Party”) to the other party
(“Receiving Party”), whether orally or in writing, that is designated as
confidential or that reasonably should be understood to be confidential given
the nature of the information and the circumstances of disclosure. Confidential
Information of Customer includes Customer Data; Confidential Information of
Salesforce.org includes the Services and Content; and Confidential Information
of each party includes the terms and conditions of this Agreement and all Order
Forms (including pricing), as well as business and marketing plans, technology
and technical information, product plans and designs, and business processes
disclosed by such party. However, Confidential Information does not include any
information that (i) is or becomes generally known to the public without breach
of any obligation owed to the Disclosing Party, (ii) was known to the Receiving
Party prior to its disclosure by the Disclosing Party without breach of any
obligation owed to the Disclosing Party, (iii) is received from a third party
without breach of any obligation owed to the Disclosing Party, or (iv) was
independently developed by the Receiving Party.

7.2
Protection of Confidential Information. The Receiving Party shall use the same
degree of care that it uses to protect the confidentiality of its own
confidential information of like kind (but not less than reasonable care) to (i)
not use any Confidential Information of the Disclosing Party for any purpose
outside the scope of this Agreement and (ii) except as otherwise authorized by
the Disclosing Party in writing, limit access to Confidential Information of the
Disclosing Party to those employees or subcontractors of, as the case may be,
Salesforce.org, its Affiliates, Customer or its Associates who need such access
for purposes consistent with this Agreement and who have signed confidentiality
agreements with the Receiving Party containing protections not materially less
protective of Confidential Information than those herein. Neither party shall
disclose the terms of this Agreement or any Order Form to any third party other
than to its Affiliate or Associate (as the case may be), legal counsel and
accountants without the other party’s prior written consent, provided that a
party that makes any such disclosure to its Affiliate or Associate, legal
counsel or accountants will remain responsible for such Affiliate’s,
Associate’s, legal counsel’s or accountant’s compliance with this
“Confidentiality” section.

7.3
Compelled Disclosure. The Receiving Party may disclose Confidential Information
of the Disclosing Party to the extent compelled by law to do so, provided the
Receiving Party gives the Disclosing Party prior notice of the compelled
disclosure (to the extent legally permitted) and reasonable assistance, at the
Disclosing Party's cost, if the Disclosing Party wishes to contest the
disclosure. If the Receiving Party is compelled by law to disclose the
Disclosing Party’s Confidential Information as part of a civil proceeding to
which the Disclosing Party is a party, and the Disclosing Party is not
contesting the disclosure, the Disclosing Party will reimburse the Receiving
Party for its reasonable cost of compiling and providing secure access to that
Confidential Information.

8.
REPRESENTATIONS, WARRANTIES, EXCLUSIVE REMEDIES AND DISCLAIMERS

8.1
Representations. Each party hereto represents that it has validly entered into
this Agreement and has the legal power to do so.

8.2
Salesforce.org Warranties. Salesforce.org warrants that during an applicable
subscription term (a) this Agreement, the Order Forms and the Documentation will
accurately describe the applicable administrative, physical, and technical
safeguards for protection of the security, confidentiality and integrity of
Customer Data, (b) Salesforce.org shall cause SFDC not to materially decrease
the overall security of the Services, (c) the Services will perform materially
in accordance with the applicable Documentation, and (d) subject to the
“Integration with Non-SFDC Applications” section above, Salesforce.org shall
cause SFDC not to materially decrease the overall functionality of the Services.
For any breach of a warranty above, Customer’s exclusive remedies are those
described in the “Termination” and “Refund or Payment upon Termination” sections
below.  

8.3
Disclaimers. Except as expressly provided herein, each party excludes all
warranties, representations, terms, conditions or other commitments of any kind,
whether express or implied, statutory or otherwise, and each party specifically
disclaims all implied warranties, including (without limitation) any warranties,
representations, terms, conditions or other commitments of merchantability or
fitness for a particular purpose or of satisfactory quality or of reasonable
skill and care, in each case, to the maximum extent permitted by applicable law.
Without prejudice to the foregoing, Content and Beta Services are provided ‘as
is’, as available and without warranty of any kind.





Salesforce Confidential

--------------------------------------------------------------------------------

Page 19 of 19

--------------------------------------------------------------------------------




Each party disclaims all liability and indemnification obligations for any harm,
damages or other liability caused by any third party hosting providers.
9.
MUTUAL INDEMNIFICATION

9.1
Indemnification by Salesforce.org Salesforce.org shall cause SFDC to defend
Customer against any claim, demand, suit or proceeding made or brought against
Customer by a third party alleging that any Service infringes or misappropriates
such third party’s intellectual property rights ( a “Claim Against Customer”),
and will indemnify Customer from any damages, attorney fees and costs finally
awarded against Customer as a result of, or for amounts paid by Customer under a
settlement approved by SFDC in writing of, a Claim Against Customer; provided
that Customer (a) promptly gives Salesforce.org written notice of the Claim
Against Customer, (b) gives Salesforce.org or, as applicable, SFDC, sole control
of the defense and settlement of the Claim Against Customer (provided that
Salesforce.org or, as applicable, SFDC, may not settle any Claim Against
Customer unless it unconditionally releases Customer of all liability), and (c)
provides to Salesforce.org or, as applicable, SFDC, all reasonable assistance,
at Salesforce.org’s or, as applicable, SFDC’s expense. If Salesforce.org or, as
applicable, SFDC, receives information about an infringement or misappropriation
claim related to a Service, SFDC may, or Salesforce.org may request that SFDC,
in its discretion and at no cost to Customer (x) modify the Services so that
they are no longer claimed to infringe or misappropriate, without breaching
Salesforce.org’s warranties under “Salesforce.org Warranties” above, or, (y)
obtain a license for Customer’s continued use of that Service in accordance with
this Agreement, or, (z) alternatively, Salesforce.org may in its discretion
terminate Customer’s subscriptions for that Service upon 30 days’ written notice
and refund Customer any prepaid fees covering the remainder of the term of the
terminated subscriptions. The above defense and indemnification obligations do
not apply to the extent a Claim Against Customer arises from Content, a Non-SFDC
Application or Customer’s breach of this Agreement, the Documentation or
applicable Order Forms.

9.2
Indemnification by Customer. Customer shall defend Salesforce.org and/or SFDC
against any claim, demand, suit or proceeding made or brought against
Salesforce.org or SFDC by a third party alleging that any Customer Data
infringes or misappropriates such third party’s intellectual property rights, or
arising from Customer’s use of the Services or Content in breach of this
Agreement, the Documentation, an applicable Order Form or applicable law (each a
“Claim Against Salesforce”), and will indemnify Salesforce.org, or, as
applicable, SFDC, from any damages, attorney fees and costs finally awarded
against Salesforce.org or SFDC as a result of, or for any amounts paid by
Salesforce.org or SFDC under a settlement approved by Customer in writing of, a
Claim Against Salesforce, provided Salesforce.org or SFDC (a) promptly gives
Customer written notice of the Claim Against Salesforce, (b) gives Customer sole
control of the defense and settlement of the Claim Against Salesforce (except
that Customer may not settle any Claim Against Salesforce unless it
unconditionally releases Salesforce.org and/or SFDC of all liability), and (c)
gives Customer all reasonable assistance, at Customer’s expense.

9.3
Exclusive Remedy. This “Mutual Indemnification” section states the indemnifying
party’s sole liability to, and the indemnified party’s exclusive remedy against,
the other party for any type of claim described in this section.

10.
LIMITATION OF LIABILITY

10.1
Limitation of Liability. Subject to the “Exclusion of Consequential and Related
Damages” and “Limitation of Restrictions” sections below, in no event shall the
aggregate liability of each party together with all of its Affiliates, or, as
applicable, Associates, arising out of or related to this Agreement (whether in
contract or tort or under any other theory of liability) exceed the total amount
paid by Customer and its Associates hereunder for the services giving rise to
the liability in the twelve months preceding the first incident out of which the
liability arose. The foregoing will not limit Customer's and its Associates’
payment obligations under the “Fees and Payment”) Section above. In no event
shall SFDC have any liability whatsoever to Customer under this Agreement.

10.2
Exclusion of Consequential and Related Damages. Subject to the “Limitation of
Restrictions” section below, in no event shall either party or its Affiliates,
or, as applicable, Associates, have any liability to the other party or its
Affiliates, or, as applicable, Associates, under or in relation to this
Agreement whether in contract, tort or under any other theory of liability for:

(a)
any financial damages as a result of loss or damage to property, economic loss,
cost of replacement services, loss of profits, loss of revenue, loss of orders,
loss of goodwill, and/or loss resulting from damage to image or reputation in
each case whether direct or indirect, or

(b)
any indirect or consequential loss or damage arising from or related to this
Agreement, howsoever caused and whether or not such losses are foreseeable, even
if that party or its Affiliate or, as applicable, Associate, has been advised
(or is otherwise aware) of the possibility of such losses in advance.

10.3
Limitation of Restrictions. Nothing in this “Limitation of Liability” section
shall exclude or limit the liability of either party or its Affiliates, or, as
applicable, Associates, for death or personal injury caused by that party’s or
its Affiliates’,





Salesforce Confidential

--------------------------------------------------------------------------------

Page 20 of 20

--------------------------------------------------------------------------------




or, as applicable, Associates’, negligence or for fraud or fraudulent
misrepresentation or for any other liability to the extent that the same may not
be excluded or limited as a matter of applicable law.
11.
TERM AND TERMINATION

11.1
Term of Agreement. This Agreement commences on the Effective Date and continues
until all subscriptions hereunder have expired or have been terminated.

11.2
Term of Subscriptions. The term of each subscription shall be as specified in
the applicable Order Form. Except as otherwise specified in an Order Form,
subscriptions shall automatically renew for additional periods equal to the
expiring subscription term or one year (whichever is shorter), unless (a) either
party gives the other notice of non-renewal at least 30 days before the end of
the relevant subscription term, or (b) Salesforce.org’s right to resell the
Services has been terminated or expired, in which case any existing
subscriptions shall continue in effect until the end of their then-existing term
and SFDC may contact Customer to discuss renewal directly with SFDC. The
per-unit pricing during any renewal term will increase by up to 7% above the
applicable pricing in the prior term, unless Salesforce.org provides Customer
notice of different pricing at least 60 days prior to the applicable renewal
term.  Except as expressly provided in the applicable Order Form, renewal of
promotional or one-time priced subscriptions will be at Salesforce.org’s
applicable list price in effect at the time of the applicable renewal.
 Notwithstanding anything to the contrary, any renewal in which subscription
volume for any Services has decreased from the prior term will result
in re-pricing at renewal without regard to the prior term’s per-unit pricing.

11.3
Termination. A party may terminate this Agreement for cause (i) upon 30 days
written notice to the other party of a material breach if such breach remains
uncured at the expiration of such period, or (ii) immediately on written notice
if the other party becomes the subject of a petition in bankruptcy or any other
proceeding (whether voluntary or involuntary), relating to insolvency,
administration, receivership, administrative receivership, liquidation or
assignment for the benefit of creditors or takes steps in connection with the
appointment of an administrator or takes or suffers any similar or analogous
procedure, action or event in consequence of debt in any jurisdiction or if
either party suspends, or threatens to suspend or cease, carrying on all or a
substantial part of its business.

11.4
Refund or Payment upon Termination. If this Agreement is terminated by Customer
in accordance with the “Termination” section above, Salesforce.org shall refund
Customer any prepaid fees covering the remainder of the term of all Order Forms
after the effective date of termination. If this Agreement is terminated by
Salesforce.org in accordance with the “Termination” section above, Customer
shall pay any unpaid fees covering the remainder of the term of all Order Forms.
In no event will termination relieve Customer of its obligation to pay any fees
payable to Salesforce.org for the period prior to the effective date of
termination.

11.5
Customer Data Portability and Deletion. Upon request by Customer made within 30
days after the effective date of termination or expiration of this Agreement,
Salesforce.org shall cause SFDC to make Customer Data available to Customer for
export or download as provided in the Documentation. After such 30-day period,
neither Salesforce.org nor SFDC shall have any obligation to maintain or provide
any Customer Data, and as provided in the Documentation will thereafter delete
or destroy all copies of Customer Data in its systems or otherwise in its
possession or control, unless legally prohibited.

11.6
Surviving Provisions. The sections titled “Fees and Payment”, “Proprietary
Rights and Licenses”, “Confidentiality”, “Disclaimers”, “Mutual
Indemnification”, “Limitation of Liability”, “Refund or Payment upon
Termination”, “Customer Data Portability and Deletion”, “Removal of Content and
Non-SFDC Applications”, “Surviving Provisions” and “General Provisions” shall
survive any termination or expiration of this Agreement.

12.
GENERAL PROVISIONS

12.1
Export Compliance. The Services, Content, other SFDC technology, and derivatives
thereof may be subject to export laws and regulations of the United States and
other jurisdictions. Salesforce.org represents that neither Salesforce.org nor
SFDC is named on any U.S. government denied-party list, and Customer represents
that it is not named on any U.S. government denied-party list.  Customer shall
not permit any User to access or use any Service or Content in a U.S.-embargoed
country or region (currently Cuba, Iran, North Korea, Sudan, Syria or Crimea) or
in violation of any U.S. export law or regulation.

12.2
Anti-Corruption. Neither party has received or been offered any illegal or
improper bribe, kickback, payment, gift, or thing of value from an employee or
agent of the other party in connection with this Agreement. The parties shall
comply with all applicable laws, regulations and sanctions relating to
anti-bribery and anti-corruption including without limitation the Bribery Act
2010 (as such statute is amended from time to time). Reasonable gifts and
entertainment provided in the ordinary course of business do not violate the
above restriction.  

12.3
Entire Agreement and Order of Precedence. This Agreement is the entire agreement
between Salesforce.org and Customer regarding Customer’s use of Services and
Content and supersedes all prior and contemporaneous





Salesforce Confidential

--------------------------------------------------------------------------------

Page 21 of 21

--------------------------------------------------------------------------------




agreements, proposals or representations, written or oral, concerning its
subject matter. No representation, undertaking or promise shall be taken to have
been given or be implied from anything said or written in negotiations between
the parties prior to this Agreement except as expressly stated in this
Agreement. Neither Party shall have any remedy in respect of any untrue
statement made by the other upon which that Party relied in entering this
Agreement (unless such untrue statement was made fraudulently) and that Party's
only remedies shall be for breach of contract as provided in this Agreement. No
modification, amendment, or waiver of any provision of this Agreement shall be
effective unless in writing and signed by the party against whom the
modification, amendment or waiver is to be asserted. The parties agree that any
term or condition stated in a Customer vendor registration form or registration
portal, or Customer purchase order or in any other Customer order documentation
(excluding Order Forms) is void. In the event of any conflict or inconsistency
among the following documents, the order of precedence shall be: (1) the
applicable Order Form, (2) any exhibit, schedule or addendum to this Agreement,
(3) the body of this Agreement, and (4) the Documentation.
12.4
Relationship of the Parties. The parties are independent contractors. This
Agreement does not create a partnership, franchise, joint venture, agency,
fiduciary or employment relationship between the parties.

12.5
Third-Party Beneficiaries. SFDC shall be a third-party beneficiary of
Salesforce.org’s rights and Customer’s obligations hereunder. Save as aforesaid,
nothing in this Agreement shall confer, or is intended to confer, on any third
party any benefit or the right to enforce any term of this Agreement under the
Contracts (Rights of Third Parties) Act 1999 (as such statute is amended from
time to time). The rights of the parties to terminate, rescind or agree any
variation, waiver or settlement under this Agreement are not subject to the
consent of any person that is not a party to this Agreement.

12.6
Notices. Except as otherwise specified in this Agreement, all notices related to
this Agreement shall be in writing and shall be effective upon (a) personal
delivery, (b) the second business day after mailing, (c) the second business day
after sending by confirmed facsimile, or (d), except for notices of termination
or an indemnifiable claim (“Legal Notices”), the day of sending by email.
Notices to Salesforce.org shall be addressed to the attention of its EMEA Legal
Department, Salesforce.org EMEA Limited, Floor 31 Salesforce Tower, 110
Bishopsgate, London, EC2N 4AY, United Kingdom, or as updated by Salesforce.org
via written notice to the Customer. Billing-related notices to Customer shall be
addressed to the relevant billing contact designated by Customer, and Legal
Notices to Customer will be addressed to Customer and be clearly identifiable as
Legal Notices. All other notices to Customer will be addressed to the relevant
Services system administrator designated by Customer.

12.7
Waiver. No waiver of any provision of this Agreement will be effective unless in
writing and signed by the party against whom the waiver is to be asserted. No
failure or delay by either party in exercising any right under this Agreement
will constitute a waiver of that right.

12.8
Severability. If any provision (or part of a provision) of this Agreement is
held by a court of competent jurisdiction to be invalid, illegal or
unenforceable, it shall, insofar as it is severable from the remainder of this
Agreement, be deemed omitted from this Agreement, and the remaining provisions
of this Agreement will remain in effect

12.9
Assignment. Neither party may assign any of its rights or obligations hereunder,
whether by operation of law or otherwise, without the other party’s prior
written consent (not to be unreasonably withheld); provided, however, either
party may assign this Agreement in its entirety (including all Order Forms),
without the other party’s consent to its Affiliate or Associate, as the case may
be, or in connection with a merger, acquisition, corporate reorganization, or
sale of all or substantially all of its assets, (provided that such Associate or
other permitted successor continues to meet the Eligibility Criteria set forth
in Exhibit A). Notwithstanding the foregoing, if a party is acquired by, sells
substantially all of its assets to, or undergoes a change of control in favor
of, a direct competitor of the other party, or, in the case of Customer, a
direct competitor of SFDC, such other party may terminate this Agreement upon
written notice. In the event of such a termination, Salesforce.org will refund
Customer any prepaid fees covering the remainder of the term of all
subscriptions for the period after the effective date of such termination.
Subject to the foregoing, this Agreement will bind and inure to the benefit of
the parties, their respective successors and permitted assigns.

12.10
Governing Law. This Agreement, and any disputes arising out of or related
hereto, will be governed exclusively by the laws of England.

12.11
Venue. The courts located in London, England will have exclusive jurisdiction
over any dispute relating to this Agreement, and each party consents to the
exclusive jurisdiction of those courts.

12.12
Counterparts. This Agreement may be executed electronically, by facsimile and in
counterparts.

Signed by each party’s authorized representative:
CUSTOMER                    SALESFORCE.ORG EMEA LIMITED
By:                             By:                         




Salesforce Confidential

--------------------------------------------------------------------------------

Page 22 of 22

--------------------------------------------------------------------------------




Name:                             Name:                         
Title:                             Title:                         
Date:                             Date:                         




EXHIBIT A – Eligibility Criteria


To be eligible to receive No Charge Services and Services, Customer must be one
of the following:
E.
A nonprofit organization that is currently tax-exempt with verified charitable
status as determined by the applicable regulatory bodies in the country in which
the organization is registered as a charity. For example, with respect to United
States organizations, tax exempt status under 501(c)3 of the Internal Revenue
Code.



F.
An organization that is using as its fiscal sponsor, a tax-exempt charity as
defined in section A of this Exhibit A, and where that fiscal sponsor has
extended its tax exempt status to the sponsored organization (and only for so
long as such fiscal sponsorship is in effect).



G.
An organization (either for-profit or not-for profit) that meets comprehensive
and transparent standards for social responsibility, subject to express written
approval of Salesforce.org; for United States organizations, this means
organizations with tax exempt status under 501(c) 4 of the Internal Revenue
Code; or



H.
A not-for-profit or a for-profit public or private institution whose primary
purpose is educational, but specifically excluding for-profit universities
and/or colleges.



The foregoing are by way of example only. In all cases, Salesforce.org must
first provide written approval of Customer’s eligibility. Further, Customer must
provide documentation to validate its status upon request from Salesforce.org.
Salesforce.org reserves the right in its sole discretion to change an Order
Form, or to deny a request for No Charge Services or Services, or to refer the
Customer’s request for Services to Salesforce.com.


For clarity, the following; entities are not eligible to purchase under this
Agreement:


6.
An economic development organization, such as a chamber of commerce, business
improvement district, local and regional economic development organization;



7.
A non-profit organization funded by local, state, provincial or federal
government, where such non-profit organization either functions without an
independent board of directors or is managed by a government agency;



8.
A hospital, healthcare facility, academic medical center or clinic, except for
their associated educational fund raising or foundation activities;



9.
A health insurance organization or health insurance provider; or



10.
A group or individual health practice.





Salesforce Confidential

--------------------------------------------------------------------------------

Page 23 of 23